Citation Nr: 1007582	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for 
right-sided radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1981 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran initially appealed his claims for increased 
evaluations for his service-connected degenerative disc 
disease and superficial scars, as well as service connection 
for peripheral neuropathy.  In an October 2004 letter, the 
Veteran withdrew all of these issues from appeal, choosing to 
continue his appeal of entitlement to TDIU only.  Thus, the 
Board lacks jurisdiction over these issues.  See 38 C.F.R. § 
20.204 (2009).

This case was previously before the Board in March 2007, but 
was remanded for additional development.  The case has once 
again been submitted for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In the March 2007, the Board remanded the claim for TDIU for 
additional development.  The Board notes the AMC completed 
the requested development, to include issuance of a 
corrective Veterans Claims Assistance Act (VCAA) notice, 
obtaining current VA treatment records, and obtaining updated 
employment information.

The Board also remanded the claim for entitlement to an 
evaluation in excess of 10 percent for right sided 
radiculopathy, for issuance of a Statement of the Case in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

A Statement of the Case for the Veteran's right-sided 
radiculopathy and a Supplemental Statement of the Case for 
the TDIU claim were both mailed on July 20, 2009, in the same 
envelope.  Unfortunately, the AMC used an old address, and 
the documents were returned as undeliverable.  There is no 
documentation or notation in the claims file which indicates 
that the documents were re-mailed to a more current address.  
Thus, remand to provide these documents to the Veteran at his 
current address is required.  It appears the Veteran moves 
somewhat frequently, and that the address contained on TDIU 
applications received in 2008 may not be current.  Efforts to 
ascertain the current address, if not contained in VA's 
computer system (i.e. VACOLS), should be made.  

In addition, the Board notes that upon readjudication of the 
TDIU claim, the AMC denied the claim because the Veteran 
failed to meet the threshold criteria set forth in 38 C.F.R. 
§ 4.16(a).  However, no consideration was given as to whether 
the Veteran could be entitled to extraschedular consideration 
under 38 C.F.R. § 4.16(b).  Such should be accomplished on 
remand.

Further, the Board notes that the last medical evidence in 
the record is dated in May 2007, almost three years ago.  The 
last VA examination for the Veteran's service connected 
disability contained in the file was conducted 6 years ago.  
Current VA treatment records should be obtained and a VA 
examination should be scheduled to determine the current 
level of severity of the Veteran's service connected back and 
radiculopathy conditions and whether such conditions preclude 
gainful employment without regard to age or nonservice 
connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Re-issue the July 2009 Statement of 
the Case and Supplemental Statement of the 
Case to the Veteran's current address of 
record.  As the Veteran has moved 
frequently during the appeal period, 
efforts to ascertain the current address, 
if not contained in VA's computer system 
(i.e. VACOLS), should be made.

2.  Obtain current VA treatment records 
from the VA Medical Center in Charleston, 
South Carolina, dating since May 2007. 

3.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his lumbar degenerative 
disc disease and right sided radiculopathy 
since 2007.  After securing the necessary 
release, the RO/AMC should obtain these 
records.

4.  The Veteran should be afforded a VA 
spine examination to determine the current 
nature and severity of the degenerative 
disc disease of the lumbar spine with right 
sided radiculopathy.  The claims folder 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests and studies deemed 
necessary should be conducted, including 
range of motion and neurological 
evaluation, and the results reported in 
detail.  Following examination of the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran's lumbar 
disc disease with right sided radiculopathy 
would prevent the Veteran from engaging in 
gainful employment, without consideration 
of the Veteran's age or nonservice 
connected disabilities.  A rationale for 
the opinion should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
Upon readjudication of the claim for TDIU, 
if the Veteran does not meet the criteria 
of 38 C.F.R. § 4.16(a), then the RO/AMC 
must address whether referral for 
extraschedular consideration under 
38 C.F.R. § 4.16(b) is warranted.  If the 
benefits sought on appeal, for which a 
timely substantive appeal has been 
submitted, remain denied, the appellant and 
representative, if any, should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


